DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 10/01/2021. The amendments filed on 10/01/2021 have been entered. Accordingly Claims 1,3-4,6-9,11-12 and 14-15 are pending. Claims 2, 5, 10 and 13 are canceled. The previous rejections of claims 1,3-4,6-9,11-12 and 14-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 10/01/2021.

Claim Objections
Claims 1,3-4 and 6-8 are objected to because of the following informalities: Claim  1,  “include” is written twice in the limitation “circuits each include: include transmission/reception switching…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1,3-4,6-9,11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
1 and 9, “…switching noises generated when switching the ultrasonic waves” it is unclear what is meant by “switching noises”. It is unclear if the waves are generating using various forms of noise (e.g. white, salt&pepper, Gaussian, etc.) or if the wave parameters are intended to be different for the switching timings or something else, or if the “switching noises” are in reference to the ultrasound wave generation transmission/reception process. From the recited claim information it is unclear the relationship of the “switching noises” with the claim limitations as a whole. Examiner will interpret the “switching noises” with regards to the ultrasound transducer transmission/reception process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20100121194, November 12, 2009)(hereinafter, “Kondo”) in view of Honjo et. al. (U.S. 20150223778, February 3, 2015)(hereinafter, “Honjo”).
1, Kondo teaches (Fig. 1) an ultrasonic probe (1, ultrasonic probe, [0035]) comprising: 
a plurality of transducers (10, plural ultrasonic transducers, [0036]) that perform electro- acoustic conversion of transmission pulses applied thereto to generate a transmission beam of ultrasonic waves (“When a pulsed or continuous wave voltage is applied to the electrodes of the vibrator, the piezoelectric material expands and contracts. By the expansion and contraction, pulse or continuous ultrasonic waves are generated from the respective vibrators, and an ultrasonic beam is formed by synthesizing these ultrasonic waves” [0037]); 
and a plurality of transmission/reception circuits (20, transmitting and receiving unit, [0038]) respectively corresponding to each of the plurality of transducers (“Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the transmission control unit 40 and supplies the drive signal to the ultrasonic transducer 10…” [0038]), 
wherein the transmission/reception circuits each include: transmission/reception switching timing setting circuits (The plural channels of transmission circuits, 21) setting transmission/reception switching timings at which the ultrasonic waves are switched from transmission to reception independently for each of the plurality of transducers (“The plural channels of transmission circuits 21 adjust amounts of delay of the drive signals and supply the drive signals to the plural ultrasonic transducers 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10 form an ultrasonic beam…” [0041]).
Kondo does not explicitly teach: wherein the transmission/reception switching timing setting circuits set the transmission/reception switching timings at which the ultrasonic wave are switched such that a respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception become random directions instead of focusing on a point.
Honjo in the same field of ultrasound diagnosis teaches: “When an ultrasonic wave is transmitted from the ultrasonic probe 1 to the subject P, the transmitted ultrasonic wave is Examiner notes, the process of the transmitted ultrasound waves onto the living tissue and reflected as waves by the transducer elements and converted into electrical reception signals, specifically this process is being interpreted as generating “switching noises”. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuits of Kondo to set the transmission/reception switching timings at which the ultrasonic wave are switched such that a respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception become random directions instead of focusing on a point as taught in Honjo allowing frequency analysis to be performed on the reflected-wave data to generate data “…in which movement information of a moving body based on the Doppler effect is extracted in a scan area.” (Honjo, [0056]).  
Regarding Claim 4, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
Kondo does not teach: wherein the transmission/reception switching timing setting circuits set the transmission/ reception switching timings at which the ultrasonic waves are switched such that respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviate from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle.
Honjo in the same field of ultrasound diagnosis teaches: “The lower drawing of FIG. 8 demonstrates that the "main-lobe/side-lobe ratio" increases in the sound field distribution around the focus by virtue of use of the aperture function with a weight of "0" for the central part of the reception aperture…the controller 18 illustrated in FIG. 1 selects at least one transducer element in a reception aperture formed of at least one transducer element in a reception aperture formed of a transducer element group arranged in a predetermined direction, based on 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuits of Kondo to set the transmission/ reception switching timings at which the ultrasonic waves are switched such that respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviate from a main lobe direction of the transmission beam of 
 Regarding claim 9, Kondo teaches: an ultrasonic diagnostic apparatus (Figs. 1 and 8)  comprising: 
an ultrasonic probe (elements 1 and 1”, [0035][0067]) that includes: 
a plurality of transducers (10, [0036][0067]) that perform electro-acoustic conversion on transmission pulses applied thereto to form a transmission beam (“When a pulsed or continuous wave voltage is applied to the electrodes of the vibrator, the piezoelectric material expands and contracts. By the expansion and contraction, pulse or continuous ultrasonic waves are generated from the respective vibrators, and an ultrasonic beam is formed by synthesizing these ultrasonic waves” [0037]), 
transmission/reception circuits (20, transmitting and receiving unit, [0038]) that are provided so as to correspond to each of the plurality of transducers and have transmission/reception switching timing setting circuits (The plural channels of transmission circuits, 21) setting transmission/reception switching timings at which ultrasonic waves are switched from transmission to reception independently for each of the plurality of transducers (“The plural channels of transmission circuits 21 adjust amounts of delay of the drive signals and supply the drive signals to the plural ultrasonic transducers 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10 form an ultrasonic beam…” [0041]), 
an addition circuit (Figs. 8 and 12) that adds outputs of a plurality of transmission/reception circuits (“…addition circuits 12 for adding the reception signals outputted from the two ultrasonic transducers 10 at reception of ultrasonic waves…” [0067]), and 
a control circuit (40, transmission control unit, [0071]) that controls the transmission/reception switching timings (“Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the transmission control unit 40 and supplies the drive signal to the ultrasonic transducer 10…” [0038]), “The transmission circuit 21 includes a 
a main body device (2, ultrasonic diagnostic apparatus main body, [0056][0069]) that receives an output of the addition circuit and transmits a predetermined control signal to the control circuit (“The transmission circuit 50 receives the scan control signal from the ultrasonic diagnostic apparatus main body 2 and outputs the received scan control signal to the transmission control unit 40, and transmits the serial sample data, that have been converted by the serializing unit 30, to the ultrasonic diagnostic apparatus main body 2.” [0056]),
Kondo does not explicitly teach: wherein the control circuit controls the transmission/reception switching timing setting circuits set the transmission/reception switching timings at which the ultrasonic wave are switched such that respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception become random directions instead of focusing on a point.
Honjo in the same field of ultrasound diagnosis teaches: “When an ultrasonic wave is transmitted from the ultrasonic probe 1 to the subject P, the transmitted ultrasonic wave is successively reflected on an acoustic impedance discontinuous surface in living tissue of the subject P and received as reflected waves by the transducer elements of the ultrasonic probe 1. The reflected waves are converted into reflected-wave signals (reception signals) serving as electrical signals by the transducer elements that have received the reflected waves. The amplitude of the reflected-wave signal produced by each transducer element depends on the difference of acoustic impedance on the discontinuous surface on which the ultrasonic wave is reflected.” [0038]; “The rate pulser generator repeatedly generates, at a predetermined rate  Examiner notes, the process of the transmitted ultrasound waves onto the living tissue and reflected as waves by the transducer elements and converted into electrical reception signals, specifically this process is being interpreted as generating “switching noises”. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuit controls the transmission/reception switching timing setting circuits of Kondo to set the transmission/reception switching timings at which the ultrasonic wave are switched such that a respective focusing directions of the ultrasonic waves   
Regarding Claim 12, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the control circuit controls the transmission/reception switching timing setting circuits to set the transmission/reception switching timings at which the ultrasonic waves are switched such that respective focusing directions of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviate from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.

Claims 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Honjo and Sato (US 20120190986, December 27, 2011)(hereinafter, “Sato”).
	Regarding Claim 3, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
Kondo does not explicitly teach: the transmission/reception switching timing setting circuits set the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted among the transducers.
Sato in the field of ultrasound teaches: “The ultrasound probe 1 comprises a transducer array 3 including a K number of arrayed subdice elements which forms a plurality of transducers.” [0029]; “…the channel connecting section 6 may perform switching such that, as 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuits of Kondo by setting the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted between the transducers, as taught by Sato, in order to allow the number of signal lines to be reduced and allow for easier use of the ultrasound probe (Sato, [0060]).
Regarding Claim 8, the combination of references Kondo, Honjo and Sato substantially teaches the claim limitations as noted above.
Kondo does not teach: a pseudo-random pattern generation circuit that generates a pseudo-random pattern.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kondo by including a pseudo-random pattern generation circuit that generates a pseudo-random pattern, as taught by Sato, in order to allow the number of signal lines to be reduced and allow for easier use of the ultrasound probe (Sato [0060]).
Regarding Claim 11, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
3 and is therefore, rejected under the same rationale.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Honjo and Song et al. (US 20120316437, December 13, 2012)(hereinafter, “Song”).
Regarding Claim 6, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
Kondo does not teach: the transmission/reception switching timing setting circuit includes: a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the predetermined value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point.
Song in the field of driving a 2D array teaches: as seen from Figs. 1 and 3 that the transmission/reception switching timing setting circuit includes: a register (1121) that stores a predetermined value (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for each of the transducers…” (Para. [0047])); and 
a timer circuit (122 timing controller) that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission/reception switching timing setting circuit of Kondo to include a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using 
Regarding Claim 7, the combination of references Kondo, Honjo and Song substantially teaches the claim limitations as noted above.
Kondo does not teach: the register is a non-volatile memory, and stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves.
Song in the field of driving a 2D array teaches: as seen from Figs. 1 and 3 that the that the register is a non-volatile memory (124), and stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for each of the transducers…” [0047]; “…the receiver transducer control information 312 is transmitted from the front end processing apparatus 300 to the transmission and reception switch 1127 sequentially through the timing controller 122, the memory 124, and the register 1121 according to the determination. The transmission and reception switch 1127 is turned on or off with reference to the receiver transducer control information 312, thereby controlling whether to perform the reception operation with respect to the reception signal received by the transducer 212.” [0089]; Fig. 9 step 907 shows the of “store delay time control information for following transmission beam former and receiver transducer control information for selecting following receiver” showing that the information is stored prior to transmission/reception).

Regarding Claim 14, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
Further regarding limitations, the transmission/reception switching timing setting circuit includes: a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the predetermined value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point, are substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
Regarding Claim 15, the combination of references Kondo and Honjo substantially teaches the claim limitations as noted above.
Further regarding limitation, wherein the control circuit writes a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAL ALY FARAG/            Examiner, Art Unit 3793           

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793